  0123456738347652739236 0936                                                                                                                                                                              09360746 1.6
 1 93 491652739236 682 91286                                                                                                                                                                                     6
                    81566
              8156966
                                                                                              
                                                                                             !"#!$%&"'#()'%*&"*&& +',!-6
/6 138 360497 16 963 27695496                                                /6 138 360 1461012496                                                        6 138 364182685594776
 pqrqspqtusvw                                                                  xyz{x|}{~||                                                                     
36833 914.61814645664557896                                              36833 914.60 1461012496                                                      6833 914.64182685594776
                                                                   ¡                                                                     ¢£¤¥¦¤§¨©ªª«¬ª§­©­®¯¦°£¨
±²
 618³´µ́¶·²
     221:685594²
                77´¸
                  621¹º»
                       05468;629161814<62680028246                                                 6874618146                                                                                        =687461012496
 ¼¼¼½¾²¿ÀÁºÂÃÁÁÂ                                                                                          ÍÎÏÐÑÒÓÔÕÖÏÎÔÒ×ÒÔÓ×ÖÎØÙÎÚÔÚÏÛÜÚÝÔÚÔÞÒÚÔÖÎ                                                           ßàáâãäåãææçáç
 ÄÅÆÇ¿ÈÉÊµ²ËÌËÌË                                                                                        63 27639817 9203695496276 9>6
?6 0936940 93496181466 9639<648@46281A68156BCDBEFGHIJKFL6396                                        L66800486 L669212186 NLN62865O7P/6Q/RQ74S61 34>6OR796O76765O7697/8ST74Q9S6PRS9636/99/TU66
 èéêëìíîéïïðêë                                                                                          L661 1M800486 L6 ñ62@26       6V8>65O68O96RS69U4S65O7PW6RS6O7P6V86
X639817 92037694Y04734567QT45Z6QO794O8S6/8666/9S6O56Q7OT648[S65O76\U4TU697/8ST74Q964S67]RS96<65O7P/9S6^6]R/8949Z6/8666_47Z69ZQ>6
 /N 48921:76960 932176 648921:76                                                                                3N 744 36 9183766`abcdcef!))""%"%&)($$ TN 542@49.63.046UOOS6O86Q76_486
                                                                                                                          g%'h,(#)h!"*ijfk'+'k,!,#*#)*&$&"$l6
    58346         V405:4    6    3.046                               0     9  3  2   16
                                                                                     /89865RS_6SU6O7/69744P8[<66 P/4_6 34m3P/
                     8494/_S6 [61 6 S2Q567T]45RZ6QSO974894[O68_6SS[69U6\4
                                                                                                                       05 6         87 226 080496 15417456 4 68 47766 952
                                                                                                                                      4_6             P/4_6 \36
                                                                                                                                                                            189.6 M5/Z6 4m04523456 M58.6 582.6
                                                                                                                                                                          M6/Z6          ?M6/Z6         1n966/Z6
                                                                                                                                                                                                                            09.6 94832146
                                                                                                                                                                                                                          6U7S6
6 òóô òõ 6 ö÷ø 6ùúûüúýþ012üý3 6                                                                                        o6 o6 o6 o6 o6 o6 o6 o6 o6 o6                                                                      o6        o6
                                                                                      4
                                                                                                    4


                                                                                                                               4




                                                                                                                                                                                    5
6            6                 6          6                                                                            o6 o6 o6 o6 o6 o6 o6 o6 o6 o6                                                                      o6        o6
6            6                 6          6                                                                            o6 o6 o6 o6 o6 o6 o6 o6 o6 o6                                                                      o6        o6
6            6                 6          6                                                                            o6 o6 o6 o6 o6 o6 o6 o6 o6 o6                                                                      o6        o6
6            6                 6          6                                                                            o6 o6 o6 o6 o6 o6 o6 o6 o6 o6                                                                      o6        o6
6            6                 6          6                                                                            o6 o6 o6 o6 o6 o6 o6 o6 o6 o6                                                                      o6        o6
6855232186 114137<6217390 3217<6Y0473217<643 >6 6


 95496^649322832166^662Z6S4[848[63_O\<626T7945Z69U/9626\4__6Q/Z6/__6TU/7[S66QOS496Q_RS6/66494O8/_6                                                                      658346
672:18309466
                   67689 8                                                                                                                                                        
                                                                                                                                                                                         !"#$%&'
